Exhibit 10.6

ADMINISTRATIVE SERVICES AGREEMENT

This Administrative Services Agreement (this “Agreement”) by and between
Chesapeake Energy Corporation, an Oklahoma corporation, with offices at 6100
North Western Avenue, Oklahoma City, Oklahoma 73118 (the “Company”), and
Chesapeake Granite Wash Trust, a statutory trust formed under the laws of the
State of Delaware (the “Trust”) is dated November 16, 2011 but delivered to be
effective as of 12:01 a.m., Central Time, July 1, 2011 (the “Effective Time”).
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in Article I below.

WHEREAS, pursuant to that certain Term Overriding Royalty Interest Conveyance
(PDP), that certain Term Overriding Royalty Interest Conveyance (PUD), that
certain Perpetual Overriding Royalty Interest Conveyance (PDP) and that certain
Perpetual Overriding Royalty Interest Conveyance (PUD), each effective as of the
Effective Time (collectively, the “Conveyances”), Chesapeake Exploration,
L.L.C., an Oklahoma limited liability company (“CELLC”) has caused to be
conveyed to the Trust or Chesapeake E&P Holding Corporation, an Oklahoma
corporation (the “Company Subsidiary”), as applicable, overriding royalty
interests in certain oil and natural gas properties located in Washita County,
Oklahoma (the “Royalty Interests”);

WHEREAS, the Company Subsidiary has assigned all of its Royalty Interests to the
Trust, and consequently the Trust holds all of the Royalty Interests; and

WHEREAS, in connection with the Conveyances, the Company has agreed to provide
certain administrative services for the Trust in exchange for an administrative
services fee as described herein;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intended to be legally bound
hereby, it is agreed as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“AAA” has the meaning set forth in Section 2.7.

“Administrative Services Fee” has the meaning set forth in Section 3.1(a).

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. “control,”
in the preceding sentence, refers to the possession by one Person, directly or
indirectly, of the right or power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange LLC as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law or executive order.

“CELLC” has the meaning set forth in the recitals to this Agreement.

“Claimant” has the meaning set forth in Section 2.7(c).

“Closing Date” means November 16, 2011.

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Subsidiary” has the meaning set forth in the recitals to this
Agreement.

“Conveyances” has the meaning set forth in the recitals to this Agreement.

“Development Agreement” means that certain Development Agreement, effective as
of the Effective Time, by and among the Company, CELLC and the Trust, as the
same may be amended from time to time.

“Effective Time” has the meaning set forth in the introductory paragraph to this
Agreement.

“Excess Hedged Volumes” has the meaning set forth in Section 2.2(b).

“External Expenses” means the actual reasonable out-of-pocket fees, costs and
expenses incurred by the Company in connection with the provision of the
Services.

“Force Majeure” shall mean any cause beyond the reasonable control of the
Company, including acts of God, strikes, lockouts, acts of the public enemy,
wars or warlike action (whether actual or impending), arrests and other
restraints of government (civil or military), blockades, embargoes,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
sabotage, tornadoes, named tropical storms and hurricanes, floods, civil
disturbances, terrorism, mechanical breakdown of machinery or equipment,
explosions, confiscation or seizure by any government or other public authority
or any order of any court of competent jurisdiction, regulatory agency or
governmental body having jurisdiction.

“Hedge Contracts” means that master ISDA and related schedule and those
hydrocarbon derivative contracts specified on Schedule 1 to the Trust Agreement,
which contracts are to be assigned to the Trust on or substantially concurrent
with the Closing Date, as the same may be amended or replaced from time to time
in accordance with the terms thereof, together with all security agreements and
instruments, collateral agency agreements and other ancillary agreements
relating thereto.

“Person” means any natural person, partnership, limited liability company,
corporation, trust, unincorporated association, governmental body or other
entity, organization, or association.

 

-2-



--------------------------------------------------------------------------------

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of November 16, 2011, by and between the Trust, the Company
and CELLC.

“Respondent” has the meaning set forth in Section 2.7(c).

“Royalty Interests” has the meaning set forth in the recitals to this Agreement.

“Rules” has the meaning set forth in Section 2.7.

“Services” has the meaning set forth in Section 2.1.

“Special Provisions” has the meaning set forth in Section 2.7.

“Termination Date” has the meaning set forth in Section 5.1(a).

“Trust” has the meaning set forth in the introductory paragraph to this
Agreement.

“Trust Agreement” means that certain Amended and Restated Trust Agreement of the
Trust, dated as of November 16, 2011 (as may be amended from time to time), by
and among the Company, the Trustee and The Corporation Trust Company, as
Delaware trustee.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, or any successor
trustee of the Trust, and in each case solely in its capacity as trustee and not
in its individual capacity.

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation;” and (d) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

ARTICLE II

SERVICES

Section 2.1 Services. Subject to the terms of this Agreement and in exchange for
the payments described in Section 3.1, the Company hereby agrees to provide the
Trust with (a) services as are necessary for the Trust and the Trustee to
fulfill the purposes of the Trust as set forth in Section 2.02 of the Trust
Agreement and to otherwise comply with the Trust Agreement, including such
accounting, bookkeeping and informational services as may be necessary for the
preparation of reports the Trust is or may be required to prepare and/or file in
accordance with applicable tax and securities laws, exchange listing rules and
other requirements, including reserve reports, tax returns and Forms K-1, that
the Trustee may reasonably request the Company provide during the term of this
Agreement; (b) services of a similar character and scope to those

 

-3-



--------------------------------------------------------------------------------

in the foregoing clause (a); (c) services that may be required to satisfy the
Trust’s obligations under the Registration Rights Agreement; and (d) services
described in Section 2.2 of this Agreement related to the Hedge Contracts (all
of the foregoing services, the “Services”). As a component of the Services, the
Company shall, upon request of the Trust at any time, certify to the Trust the
information necessary to make or confirm the calculations, computations and
determinations required to be made from time to time under the various
agreements to which the Company and the Trust (or Trustee) are parties,
including, without limitation, all amounts and other facts necessary to make the
various calculations, computations and determinations to be made under the
Development Agreement.

Section 2.2 Hedge Manager Services.

(a) The Company shall serve as hedge manager for the Trust. In this capacity,
the Company shall administer, on behalf of the Trust, the Hedge Contracts,
including (i) reviewing amounts owed by or to the Trust under the Hedge
Contracts, (ii) reviewing and taking appropriate action in response to notices
and other communications from the Collateral Agent (as defined in the Hedge
Contracts) or the counterparties to the Hedge Contracts, (iii) as appropriate,
drafting and delivering any confirmations, notices or other documents related to
the Hedge Contracts and (iv) taking any and all other actions that either the
Company, in its sole discretion, deems necessary or appropriate to administer,
or the Trustee reasonably requests of the Company in order for it to administer,
the Hedge Contracts, in each case subject to the terms and conditions of the
Hedge Contracts.

(b) Subject to the terms and conditions of the Hedge Contracts, the Trustee
shall reasonably cooperate with the Company in connection with any action the
Company takes with respect to the Hedge Contracts pursuant to this Agreement and
the Hedge Contracts, to the extent reasonably requested to do so by the Company,
including executing (i) the Hedge Contracts, (ii) the documents necessary to
effect the novation of the Hedge Contracts to the Trust and (iii) any other
definitive documentation related to the Hedge Contracts. However, the Trustee
shall have neither the right nor the responsibility to approve the terms and
conditions of the Hedge Contracts or any hedge transaction under a Hedge
Contract, which authority and responsibility shall rest solely with the Company,
as hedge manager for the Trust, and the counterparties as provided for in the
Hedge Contracts.

Section 2.3 Performance of Services by Others. The parties hereby agree that in
discharging the Company’s obligations under this Agreement, the Company may, in
its sole discretion, engage any other Person, including its Affiliates, to
perform the Services (or any part of the Services) on its behalf and that,
subject to the Company’s right to reimbursement for External Expenses in
accordance with this Agreement, the performance of the Services (or any part of
the Services) by any such Person shall be treated as if the Company performed
such Services itself. Notwithstanding the foregoing, nothing contained herein
shall relieve the Company of its obligations hereunder.

Section 2.4 Intellectual Property. Any (a) inventions, whether patentable or
not, developed or invented, or (b) copyrightable material (and the intangible
rights of copyright therein) developed, in each case by the Company, its
Affiliates or its or their employees in connection with the performance of the
Services shall be the property of the Company; provided,

 

-4-



--------------------------------------------------------------------------------

that the Trust shall be granted an irrevocable, royalty-free, non-exclusive and
non-transferable right and license to use such inventions or material; provided,
further, that the Trust shall only be granted such a right and license to the
extent such grant does not conflict with, or result in a breach, default or
violation of a right or license to use such inventions or material granted to
the Company by any Person other than an Affiliate of the Company.
Notwithstanding the foregoing, the Company will use all commercially reasonable
efforts to grant such right and license to the Trust.

Section 2.5 Independent Status. It is expressly acknowledged by the parties
hereto that each party is an “independent contractor” and nothing in this
Agreement is intended nor shall be construed to create an employer/employee,
joint venture or partnership or fiduciary relationship, or to allow any party to
exercise control or direction over the other party. Except as required in
connection with the performance of the Services, neither the Company nor any
agent, employee, servant, contractor or subcontractor of the Company or any of
its Affiliates shall have the authority to bind the Trust to any contract or
arrangement. Neither the Trust nor the Trustee shall be liable for the salary,
wages or benefits, including workers’ compensation insurance and unemployment
insurance, of any employee, agent, servant, contractor or subcontractor of the
Company or its Affiliates by virtue of this Agreement. The Company shall not be
a fiduciary with respect to the Trust or Trustee and shall own no fiduciary
duties or liability to the Trust or Trustee.

Section 2.6 Warranties; Limitation of Liability. The Company will use
commercially reasonable efforts to provide the Services in a good and
workmanlike manner in accordance with the sound and prudent practices of
providers of similar services. EXCEPT AS SET FORTH ABOVE IN THIS SECTION 2.6,
THE COMPANY MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES.
IN NO EVENT WILL THE COMPANY, THE TRUST, THE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES BE LIABLE TO ANY OTHER PERSON UNDER THIS AGREEMENT FOR ANY EXEMPLARY,
PUNITIVE, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICES, OR OTHERWISE,
REGARDLESS OF WHETHER THE PERSON, ITS AFFILIATES OR OTHERS MAY BE WHOLLY,
CONCURRENTLY, PARTIALLY OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT, EXCEPT TO THE
EXTENT SUCH EXEMPLARY, PUNITIVE, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO A PERSON THAT IS
NOT A PARTY TO THIS AGREEMENT. THE PROVISIONS OF THIS SECTION 2.6 WILL SURVIVE
TERMINATION OF THIS AGREEMENT.

Section 2.7 Disputes. ANY DISPUTE, CONTROVERSY OR CLAIM THAT MAY ARISE BETWEEN
OR AMONG THE COMPANY (ON THE ONE HAND) AND THE TRUST (ON THE OTHER HAND) IN
CONNECTION WITH OR OTHERWISE RELATING TO THIS AGREEMENT, THE NATURE OR QUALITY
OF THE SERVICES, THE CALCULATION OR ALLOCATION OF THE ADMINISTRATIVE SERVICES
FEE OR EXTERNAL EXPENSES OR THE APPLICATION, IMPLEMENTATION, VALIDITY OR BREACH
OF THIS AGREEMENT, SHALL BE FINALLY, CONCLUSIVELY AND

 

-5-



--------------------------------------------------------------------------------

EXCLUSIVELY SETTLED BY BINDING ARBITRATION IN OKLAHOMA CITY, OKLAHOMA (OR IF NO
SUCH OFFICE EXISTS, IN DALLAS, TEXAS) IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES (THE “RULES”) OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY
SUCCESSOR THERETO (“AAA”) THEN IN EFFECT. THE COMPANY AND THE TRUST HEREBY
EXPRESSLY WAIVE THEIR RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE RIGHT TO
TRIAL BY JURY, WITH RESPECT TO ANY MATTER SUBJECT TO ARBITRATION PURSUANT TO
THIS SECTION 2.7. EITHER THE COMPANY OR THE TRUST MAY BRING AN ACTION, INCLUDING
A SUMMARY OR EXPEDITED PROCEEDING, IN ANY COURT HAVING JURISDICTION, TO COMPEL
ARBITRATION OF ANY DISPUTE, CONTROVERSY OR CLAIM TO WHICH THIS SECTION 2.7
APPLIES. EXCEPT WITH RESPECT TO THE FOLLOWING PROVISIONS (THE “SPECIAL
PROVISIONS”) WHICH SHALL APPLY WITH RESPECT TO ANY ARBITRATION PURSUANT TO THIS
SECTION 2.7, THE INITIATION AND CONDUCT OF ARBITRATION SHALL BE AS SET FORTH IN
THE RULES, WHICH RULES ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE WITH THE
SAME EFFECT AS IF THEY WERE ACTUALLY PRINTED HEREIN.

(a) In the event of any inconsistency between the Rules and the Special
Provisions, the Special Provisions shall control. References in the Rules to a
sole arbitrator shall be deemed to refer to the tribunal of arbitrators provided
for under subparagraph (c) below in this Section 2.7.

(b) The arbitration shall be administered by AAA.

(c) The arbitration shall be conducted by a tribunal of three arbitrators.
Within ten days after arbitration is initiated pursuant to the Rules, the
initiating party or parties (the “Claimant”) shall send written notice to the
other party or parties (the “Respondent”), with a copy to the Oklahoma City,
Oklahoma office of AAA (if no such office exists, to the Dallas, Texas office of
AAA), designating the first arbitrator (who shall not be a representative or
agent of any party but may or may not be an AAA panel member and, in any case,
shall be reasonably believed by the Claimant to possess the requisite
experience, education and expertise in respect of the matters to which the claim
relates to enable such person to completely perform arbitral duties). Within ten
days after receipt of such notice, the Respondent shall send written notice to
the Claimant, with a copy to the Oklahoma City, Oklahoma office of AAA (if no
such office exists, to the Dallas, Texas office of AAA) and to the first
arbitrator, designating the second arbitrator (who shall not be a representative
or agent of any party, but may or may not be an AAA panel member and, in any
case, shall be reasonably believed by the Respondent to possess the requisite
experience, education and expertise in respect of the matters to which the claim
relates to enable such person to competently perform arbitral duties). Within
ten days after such notice from the Respondent is received by the Claimant, the
Respondent and the Claimant shall cause their respective designated arbitrators
to select any mutually agreeable AAA panel member as the third arbitrator. If
the respective designated arbitrators of the Respondent and the Claimant cannot
so agree within said ten day period, then the third arbitrator will be
determined pursuant to the Rules. For purposes of this Section 2.7, the Company
(on the one hand) and the Trust (on the other hand) shall each be entitled to
the selection of one arbitrator. Prior to commencement of the arbitration
proceeding, each arbitrator shall have provided the parties with a resume
outlining

 

-6-



--------------------------------------------------------------------------------

such arbitrator’s background and qualifications and shall certify that such
arbitrator is not a representative or agent of any of the parties. If any
arbitrator shall die, fail to act, resign, become disqualified or otherwise
cease to act, then the arbitration proceeding shall be delayed for fifteen days
and the party by or on behalf of whom such arbitrator was appointed shall be
entitled to appoint a substitute arbitrator (meeting the qualifications set
forth in this Section 2.7) within such fifteen day period; provided, that if the
party by or on behalf of whom such arbitrator was appointed shall fail to
appoint a substitute arbitrator within such fifteen day period, the substitute
arbitrator shall be a neutral arbitrator appointed by the AAA arbitrator within
fifteen days thereafter.

(d) All arbitration hearings shall be commenced within one hundred twenty
(120) days after arbitration is initiated pursuant to the Rules, unless, upon a
showing of good cause by a party to the arbitration, the tribunal of arbitrators
permits the extension of the commencement of such hearing; provided, that any
such extension shall not be longer than sixty days.

(e) All claims presented for arbitration shall be particularly identified and
the parties to the arbitration shall each prepare a statement of their position
with recommended courses of action. These statements of position and recommended
courses of action shall be submitted to the tribunal of arbitrators chosen as
provided hereinabove for binding decision. The tribunal of arbitrators shall not
be empowered to make decisions beyond the scope of the position papers.

(f) The arbitration proceeding will be governed by the substantive laws of the
State of New York and will be conducted in accordance with such procedures as
shall be fixed for such purpose by the tribunal of arbitrators, except that
(i) discovery in connection with any arbitration proceeding shall be conducted
in accordance with the Federal Rules of Civil Procedure and applicable case law,
(ii) the tribunal of arbitrators shall have the power to compel discovery and
(iii) unless the parties otherwise agree and except as may be provided in this
Section 2.7, the arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, to the exclusion of any provision of state law or other
applicable law or procedure inconsistent therewith or which would produce a
different result. The parties shall preserve their right to assert and to avail
themselves of the attorney-client and attorney-work-product privileges, and any
other privileges to which they may be entitled pursuant to applicable law. No
party to the arbitration or any arbitrator may compel or require mediation
and/or settlement conferences without the prior written consent of all such
parties and the tribunal of arbitrators.

(g) The tribunal of arbitrators shall make an arbitration award as soon as
possible after the later of the close of evidence or the submission of final
briefs, and in all cases the award shall be made not later than thirty days
following submission of the matter. The finding and decision of a majority of
the arbitrators shall be final and shall be binding upon the parties. Judgment
upon the arbitration award or decision may be entered in any court having
jurisdiction thereof or application may be made to any such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
tribunal of arbitrators shall have the authority to assess liability for
pre-award and post-award interest on the claims, attorneys’ fees, expert witness
fees and all other expenses of arbitration as such arbitrators shall deem
appropriate based on the outcome of the claims arbitrated. Unless otherwise
agreed by the parties

 

-7-



--------------------------------------------------------------------------------

to the arbitration in writing, the arbitration award shall include findings of
fact and conclusions of law.

(h) Nothing in this Section 2.7 shall be deemed to (i) limit the applicability
of any otherwise applicable statute of limitations or repose or any waivers
contained in this Agreement, (ii) constitute a waiver by any party hereto of the
protections afforded by 12 U.S.C. § 91 or any successor statute thereto or any
substantially equivalent state law, (iii) restrict the right of the Trustee to
make application to any state or federal district court having jurisdiction in
Oklahoma City, Oklahoma to appoint a successor Trustee or to request
instructions with regard to any provision in this Agreement when the Trustee is
unsure of its obligations thereunder, or (iv) apply to the Delaware Trustee (as
defined in the Trust Agreement).

The provisions of this Section 2.7 will survive termination of this Agreement.

ARTICLE III

ADMINISTRATIVE SERVICES FEE; REIMBURSEMENT OF EXPENSES

Section 3.1 Administrative Services Fee; Reimbursement of External Expenses.

(a) The Trust shall pay to the Company an annual administrative services fee of
$200,000 (the “Administrative Services Fee”), which shall be paid in immediately
available funds and in equal quarterly installments of $50,000, on or before the
45th day following each calendar quarter, with the first payment being made on
or before February 15, 2012, in the amount of $50,000. In the event that this
Agreement is terminated during a calendar quarter pursuant to Section 5.1, the
amount of the Administrative Services Fee for such calendar quarter shall be
based upon the pro rata portion of the Administrative Services Fee that shall
have accrued during such quarter up to and including the Termination Date.

(b) In addition to the Administrative Services Fee, the Trust shall reimburse
the Company on or before the 45th day following each calendar quarter for all
reasonable and necessary External Expenses associated with the provision of
Services in the preceding quarter as set forth in a reasonably detailed invoice
provided by the Company to the Trust on or before the 15th day following such
calendar quarter.

Section 3.2 Set-Off. In the event that the Company or any of its Affiliates owes
the Trust a sum certain in an uncontested amount under any other agreement, then
any such amounts may, in the sole discretion of the Company, be aggregated and
the Trust and the Company (and the Company’s Affiliates, as the case may be)
shall discharge their obligations by netting those amounts against any amounts
owed by the Trust to the Company under this Agreement.

ARTICLE IV

FORCE MAJEURE

Section 4.1 Force Majeure. The Company’s obligation under this Agreement shall
be excused when and to the extent its performance of that obligation is
prevented due to Force Majeure. The Company shall promptly notify the Trustee
that the Company is prevented from performing its obligations by reason of Force
Majeure and shall exercise due diligence to end its

 

-8-



--------------------------------------------------------------------------------

inability to perform as promptly as practicable. Notwithstanding the foregoing,
the Company shall not be required to settle any strike, lockout or other labor
dispute in which it or any of its Affiliates may be involved.

ARTICLE V

MISCELLANEOUS

Section 5.1 Term and Termination.

(a) This Agreement shall be effective as of the Effective Time and shall
continue until the date (the “Termination Date”) that is the earliest of:

(i) the date the Trust shall have dissolved and wound up its business and
affairs in accordance with Section 9.02 of the Trust Agreement;

(ii) the date that all of the Royalty Interests have been terminated or are no
longer held by the Trust;

(iii) the date that either the Company or the Trustee may designate by
delivering a written notice no less than 90 days prior to such date; provided,
that the Drilling Obligation Completion Date shall have been achieved pursuant
to the terms of the Development Agreement; provided, further, that the Company
shall not terminate this Agreement except in connection with the Company’s
transfer of some or all of the Subject Interests (as defined in the Conveyances)
and then only with respect to the Services to be provided with respect to the
Subject Interests being transferred, and only upon the delivery to the Trustee
of an agreement of the transferee of such Subject Interests, reasonably
satisfactory to the Trustee, in which such transferee assumes the responsibility
to perform the Services relating to the Subject Interests being transferred in
accordance herewith; and

(iv) the date mutually agreed to by the parties to this Agreement.

(b) Upon termination of this Agreement in accordance with Section 5.1(a)(i),
(ii) or (iv), all rights and obligations under this Agreement shall cease except
for (i) obligations that expressly survive termination of this Agreement,
(ii) liabilities and obligations that have accrued prior to the Termination
Date, including the obligation to pay any amounts that have become due and
payable prior to such Termination Date and (iii) the obligation to pay any
portion of the Administrative Services Fee that has accrued prior to such
Termination Date, even if such portion has not become due and payable at such
time. Upon termination of this Agreement in accordance with Section 5.1(a)(iii),
the Company’s obligations to provide Services shall cease only with respect to
the Subject Interests transferred, and shall otherwise continue unabated. In the
event that the Company terminates this Agreement with respect to Subject
Interests transferred in accordance with Section 5.1(a)(iii), the Administrative
Services Fee shall be proportionately reduced, unless the Company certifies to
the Trustee that such transfer of the Subject Interests will not result in a
material decrease in the Company’s costs of providing the Services to the Trust
with respect to the remaining Subject Interests.

 

-9-



--------------------------------------------------------------------------------

Section 5.2 Notice. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one Business Day after being
deposited with such courier, if made by overnight courier or (iv) on the date
indicated on the notice of receipt, if made by first-class mail, to the parties
as follows:

(a) if to the Trust or the Trustee, to:

Chesapeake Granite Wash Trust

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Michael J. Ulrich

Facsimile No.: (512) 479-2253

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: W. Lance Schuler

Facsimile No.: (713) 238-7193

(b) if to the Company, to:

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, OK 73118

Attention: Jennifer M. Grigsby

Facsimile No.: (405) 849-9225

with a copy to:

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention: Michael S. Telle

Facsimile No.: (713) 221-2113

or to such other address as such Person may have furnished to the other Persons
identified in this Section 5.2 in writing in accordance herewith.

Section 5.3 Entire Agreement; Supersedure; Third Party Beneficiaries. This
Agreement, together with all other agreements and documents contemplated to be
executed and delivered in connection with the transactions contemplated hereby,
constitutes the entire

 

-10-



--------------------------------------------------------------------------------

agreement of the parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether written or oral, relating to the
matters contained herein. This Agreement does not confer upon any Person, other
than the parties hereto, any rights or remedies.

Section 5.4 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any party in the performance by that party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that party of the same or any other obligations of that
party under this Agreement.

Section 5.5 Amendment or Modification. This Agreement may be amended or modified
from time to time only by a written instrument executed by each of the parties
to this Agreement.

Section 5.6 Assignment. Except as provided in Section 2.3, and except for any
transfer of the rights of the Trustee hereunder to a successor trustee of the
Trust, no party to this Agreement shall have the right to assign its rights or
obligations under this Agreement without the written consent of the other party
to this Agreement.

Section 5.7 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties to this Agreement had signed
the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.

Section 5.8 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be finally determined by a court of
proper jurisdiction to be illegal, invalid or unenforceable to any extent, the
remainder of this Agreement or the application of such provision to Persons or
circumstances other than those as to which it is held illegal, invalid or
unenforceable shall not be affected thereby, and every remaining provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.

Section 5.9 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

Section 5.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

Section 5.11 Limitation of Trustee’s Liability. It is expressly understood and
agreed by the parties hereto that (a) this Agreement is executed and delivered
by the Trustee not individually or personally, but solely as Trustee in the
exercise of the powers and authority conferred and vested in it and (b) under no
circumstances shall the Trustee or any unitholder of

 

-11-



--------------------------------------------------------------------------------

the Trust be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Agreement.
Further, the Trust’s obligations under the Hedge Contracts shall be the sole
liability and responsibility of the Trust, and neither the Trustee nor any
unitholder of the Trust shall have any liability for any amounts due under any
Hedge Contract.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CHESAPEAKE ENERGY CORPORATION By:   /s/ Domenic J. Dell’Osso, Jr. Name:  
Domenic J. Dell’Osso, Jr. Title:   Executive Vice President and Chief Financial
Officer

 

CHESAPEAKE GRANITE WASH TRUST By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee By:   /s/ Michael J. Ulrich Name:   Michael J. Ulrich Title:  
Vice President

Signature Page to Administrative Services Agreement